I agree with the majority opinion regarding the First Assignment of Error but I do not believe that the Second Assignment of Error is properly before this Court.
The trial court awarded the funds in controversy to appellee without addressing the appropriateness of attorney fees since that request was relevant only if the trial court found in favor of appellant. In Egan v. National Distillers  Chemical Corp.
(1986), 25 Ohio St. 3d 176, syllabus, the Supreme Court held that "[w]here the grant of summary judgment favorable to a defendant neither considers nor awards damages, an issue pertaining to damage setoffs raised by the defendant-appellant for the first time on appeal to the Supreme Court will not be entertained because it is not a justiciable issue." While the parties raised the issue of attorney fees in the trial court, Egan's holding that an issue must be decided by the trial court before an appellate court grants review is applicable in this case. See also Murphy v. City of Reynoldsburg (1992), 65 O.St.3d 356.
Given that the trial court has not been afforded the opportunity to consider the issue of attorney fees, I do not believe that it is appropriate for this court to consider the Second Assignment of Error. Id.
Therefore, I would remand the matter to the trial court for a complete determination on the issue of attorney's fees.
 JUDGMENT ENTRY
It is ordered that the JUDGMENT BE REVERSED AND REMANDED and Appellant recover of Appellee costs herein taxed.
The Court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this Court directing the Portsmouth Municipal Court to carry this judgment into execution.
A certified copy of the entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
Exceptions.
Kline, P.J.: Concurs in Judgment and Opinion, Harsha, J.: Concurs in Judgment and Opinion as to Assignment of Error No. 1; Dissents with Opinion as to Assignment of Error No. 2.
For the Court
  BY: ____________________________ David T. Evans, Judge
 NOTICE TO COUNSEL
Pursuant to Local Rule No. 14, this document constitutes a final judgment entry and the time period for further appeal commences from the date of filing with the clerk.